

114 SRES 506 IS: Expressing the sense of the Senate that the United States should initiate negotiations to enter into a free trade agreement with the Republic of Tunisia.
U.S. Senate
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 506IN THE SENATE OF THE UNITED STATESFebruary 27, 2020Mr. Murphy (for himself and Mr. Graham) submitted the following resolution; which was referred to the Committee on FinanceRESOLUTIONExpressing the sense of the Senate that the United States should initiate negotiations to enter into a free trade agreement with the Republic of Tunisia.Whereas Tunisia has been developing its democratic and market-economy institutions since its democratic revolution in 2011;Whereas the people of the United States and Tunisia share core values, such as respect for human rights, democracy, and the rule of law;Whereas the democratically elected Government of Tunisia has committed to combat corruption and increase transparency and accountability in government institutions, and should continue to work toward these important goals;Whereas the Government of Tunisia has implemented a number of economic reforms intended to encourage entrepreneurship and small business development, particularly in its tax and regulatory regimes, and has passed new laws on investment, public-private partnerships, and bankruptcy;Whereas the efforts of the Government of Tunisia to reduce its budget deficit by tightening government spending, reforming domestic subsidies for fuel and foodstuffs, and allowing its currency to devalue through more exchange rate flexibility have arguably caused economic hardships for many families;Whereas strong economic growth and investment would help provide the necessary resources to reduce unemployment in Tunisia, as well as to further strengthen democratic institutions and solidify public support for democratic governance;Whereas a vibrant, stable, and prosperous democracy in the Middle East and North Africa is in the interest of the United States;Whereas the political evolution of Tunisia stands as an inspiration for citizens of other states aspiring to establish the institutions of democracy after a history of autocratic rule;Whereas Tunisia continues to face serious threats to its security from violent extremist groups operating within the country as well as in neighboring countries;Whereas, in July 2015, the United States designated Tunisia as a major non-NATO ally;Whereas the Government of Tunisia has committed a significant portion of its budget to defense and interior ministries for counterterrorism in recent years, at the expense of economic and social development;Whereas Tunisia faces economic challenges, including high inflation and high unemployment, especially among young Tunisians and college graduates;Whereas the United States is committed to continuing a strong economic partnership with Tunisia as its government undertakes reforms to transform its economy to meet the aspirations of all of the citizens of Tunisia;Whereas closer engagement with Tunisia through trade negotiations would encourage even greater reform in Tunisia and build its capacity to further modernize and develop its economy;Whereas the United States is Tunisia’s 7th largest trading partner;Whereas bilateral trade between Tunisia and the United States has increased from $949,000,000 in 2011 to $1,200,000,000 in 2018, according to the United States Census Bureau;Whereas the United States and Tunisia held the 8th round of Trade and Investment Framework Agreement (TIFA) talks in May 2019;Whereas Tunisia is a member of the World Trade Organization;Whereas Tunisia is currently eligible for preferential duty treatment under the United States Generalized System of Preferences program;Whereas the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (TPA) (title I of Public Law 114–26) includes provisions to require that a trading partner adopt, implement, and enforce its own labor statutes, and that those statutes include internationally recognized core labor standards; andWhereas, pursuant to the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (TPA), Congress has mandated that the President provide a 90-day notification of intent to begin trade negotiations and established principal negotiating objectives, which include that parties to a trade agreement combat corruption, trade in goods and services obtain competitive opportunities for export, and labor provisions are subject to the same dispute settlement procedures as all other obligations: Now, therefore, be itThat it is the sense of the Senate that the United States should initiate negotiations to enter into a free trade agreement with Tunisia.